department of the treasury internal_revenue_service washington d c date number release date cc dom fs proc uilc internal_revenue_service national_office field_service_advice memorandum for district_counsel district_counsel south florida cc ser sfl mia from richard g goldman special counsel tax practice procedure field service division cc dom fs proc subject request for chief_counsel_advice ethics-effects of leasing office space upon representation this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend a b c issue sec_1 whether there is a real or potential conflict of interest on the part of a by virtue of a’s association with b whether and when we need to notify b that b may be called as a witness in the case whether there is an ethical problem in giving b_notice that b may be called to testify without providing any further information concerning the substance of that testimony conclusion sec_1 on the facts presented a’s relationship with b would not result in a conflict of interest requiring a’s removal from the court case at some point counsel will have to either serve b a subpoena or seek b’s voluntary presence if b is expected to testify at trial however there is no specific time period for when this must be done there is no ethical problem in giving b_notice that b may be called to testify without providing any further information concerning the substance of that testimony facts a is neither an associate nor a partner in b’s law firm a is not listed on this law firm’s letterhead a is not listed in martindale-hubbell as being part of b’s firm rather martindale-hubbell lists a as having his own firm a is temporarily leasing office space from b so that a shares the same address and phone number as b’s law firm it is our understanding that a will be leaving b’s premises shortly and will no longer be a lessee of b a signed the petition in this court case on behalf of c becoming the attorney of record under the signature block in the petition a listed the name address and phone number of b’s law firm a advised that this was done only as an accommodation for c and that it was always intended that another lawyer completely independent from a and b would handle this case this new lawyer has now made an appearance in the case on behalf of c a is under the impression that this new lawyer is now handling all matters with respect to the case a was not aware that a motion to withdraw was needed for him to be removed of record in the case apparently a now intends to file a motion to withdraw b was actively involved in the examination of this case b may be called as a witness in this case b is not an attorney of record in the court case law and analysis whether a has a conflict of interest under tax_court rule g due to fact that b may be called as a witness turns on the relationship between a and b under the rules of imputed disqualification lawyers associated in a firm with b would be disqualified from representing c in court if b was disqualified for a conflict of interest see model rules of professional conduct a and persons who share office space and occasionally consult with one another are not regarded as constituting a single firm for conflict purposes 896_f2d_900 5th cir cert_denied 498_us_878 see also comment to model rule_of professional conduct dollar_figure lawyers who share office space and occasionally consult or assist each other ordinarily are not regarded as constituting a firm on the facts presented here a’s relationship to b would not result in a conflict of interest requiring a’s removal it should also be noted that a’s withdrawal will render as moot the question raised by the relationship between a and b the issues concerning the timing of notice and the substance of testimony should b be called as a witness do not raise any unique ethical considerations rather these issues are a matter of trial strategy obviously at some point counsel will have to either serve b a subpoena or seek b’s voluntary presence if b is expected to testify at trial however there is no specific time period for when this must be done there is no ethical problem in giving b_notice that b may be called to testify without providing any further information concerning the substance of that testimony however the substance of b’s testimony if counsel intends to call be as a witness will be disclosed in counsel’s trial memorandum to the court case development hazards and other considerations none if you have any further questions please call the branch telephone number
